Appeal (1) from an order which granted respondents’ motion to dismiss the complaint, on the ground that it failed to state facts sufficient to constitute a cause of action and on the further ground that the cause of action was barred by the Statute of Limitations, and (2) from the judgment entered thereon. The motion to dismiss was made on a further ground that appellant, a beneficiary under a testamentary trust, did not have legal capacity to sue, but the Special Term did not pass upon that ground. Appellant contends her cause of action is based on fraud; respondents contend it is based on a contract. Order and judgment unanimously affirmed, with one bill of $10 costs and disbursements. No opinion. Present- — Nolan, P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ. [16 Misc 2d 870.]